13‐0801, 13‐0840
Carver v. Nassau County
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT
                                   __________________

                                 August Term, 2012
          (Argued: June 10, 2013                          Decided: September 20, 2013
                           Corrected: September 27, 2013)

                              Docket Nos. 13‐0801, 13‐0840
                                                                      

JAMES CARVER, as President of the Nassau County Police Benevolent Association,
  GARY LEARNED, as President of the Superior Officers Association of Nassau
   County, THOMAS R. WILLDIGG, as President of the Nassau County Police
                   Department Detectives’ Association, Inc.,

                                                      Plaintiffs‐Appellees,

                                             —v.—

 NASSAU COUNTY INTERIM FINANCE AUTHORITY, RONALD A. STACK, LEONARD D.
STEINMAN, ROBERT A. WILD, CHRISTOPHER P. WRIGHT, GEORGE J. MARLIN, THOMAS
W. STOKES, in their official capacities as directors/members of the Nassau County
Interim Finance Authority, EDWARD MANGANO, in his official capacity as County
Executive of Nassau County, GEORGE MARAGOS, in his official capacity as Nassau
                    County Comptroller, COUNTY OF NASSAU,

                                                           Defendants‐Appellants.  
                                                                       




                                                 1
Before: 
           POOLER and CARNEY, Circuit Judges, and KORMAN, District Judge.*
                                                                 

       Appeal from a judgment of the United States District Court for the Eastern

District  of  New  York  (Wexler,  J.),  which  granted  summary  judgment  to  the

plaintiffs.    Plaintiffs  challenged  a  wage  freeze  imposed  by  the  Nassau  County

Interim Finance Authority, asserting that it violated the Contracts Clause, Article I,

Section 10 of the Constitution, and that the Authority’s power to impose a wage

freeze  pursuant  to  N.Y.  Pub.  Auth.  Law  §  3669  had  expired.    The  district  court

granted summary judgment to the plaintiffs based solely on their state law statutory

interpretation  claim.    On  appeal,  defendants  challenged  the  district  court’s

jurisdiction to reach that claim as well as the merits of its decision.  We agree that the

district  court  abused  its  discretion  in  exercising  pendent  jurisdiction  over  the

statutory construction claim.  

       VACATED AND REMANDED. 
                                                             

                             ALAN M. KLINGER, Stroock & Stroock & Lavan LLP, New
                                  York, NY, HARRY GREENBERG, SETH H. GREENBERG
                                  (on the brief), Greenberg Burzichelli Greenberg P.C.,
                                  Lake Success, NY, for Plaintiffs‐Appellees.


       *
       The Hon. Edward R. Korman, Senior United States District Court Judge for the
Eastern District of New York, sitting by designation.

                                                2
                           CHRISTOPHER J. GUNTHER, Skadden, Arps, Slate, Meagher
                                &  Flom,  New  York,  NY,  for  Defendants‐Appellants
                                Nassau County Interim Finance Authority, Ronald A.
                                Wild,  Christopher  P.  Wright,  George  J.  Marlin  and
                                Thomas  W.  Stokes,  in  their  official  capacities  as
                                directors/members  of  the  Nassau  County  Interim
                                Finance Authority.

                           MARC  S.  WENGER  (ANA  C.  SHIELDS,  on the brief), Jackson
                                Lewis  LLP,  Melville,  NY,  Special  Counsel  for  the
                                County  Attorney,  for  Defendants‐Appellants,
                                Edward Mangano, in his official capacity as County
                                Executive of Nassau County, George Maragos, in his
                                official  capacity  as  Nassau  County  Comptroller,  and
                                County of Nassau. 

                           HOWARD WEIN, Koehler & Isaacs LLP, New York, NY, for 
                               Nassau  County  Sheriff’s  Correction  Officers
                               Benevolent Association as amicus curiae in support of
                               Plaintiffs‐Appellees.

                           STEVEN  A.  CRAIN  and  DAREN  J.  RYLEWICZ,  (LESLIE  C.
                                 PERRIN,  of  counsel),  Civil  Service  Employees
                                 Association,  Inc.,  Albany,  NY,  for  Civil  Service
                                 Employees  Association,  Inc.,  as  amicus  curiae  in
                                 support of Plaintiffs‐Appellees. 
                                                                   

EDWARD R. KORMAN, District Judge: 

        Plaintiffs, representatives of various Nassau County police unions, brought

suit  to  contest  a  wage  freeze  imposed  in  2011  on  Nassau  County  employees,

including  police  officers,  by  the  Nassau  Interim  Finance  Authority  (“NIFA”),  a

public  benefit  corporation  formed  by  the  New  York  State  Legislature  in  2000  in

                                            3
response to the County’s unstable financial condition.  The defendants are NIFA,

Nassau County, and various officers of both.  The police unions contend that the

wage freeze was imposed in violation of the Contracts Clause, Article I, Section 10

of  the  Constitution, and that the authority conferred on NIFA to impose such a

freeze had expired under the terms of the applicable statute, N.Y. Pub. Auth. Law

§ 3669(3).

       The district court granted summary judgment to the police unions on their

state law claim without reaching the constitutional question.  On appeal, defendants

argue  that  the  applicable  statute  was  wrongly  construed.    They  also  contend,

principally, that the district judge abused his discretion in exercising jurisdiction

over the pendent state law claim. 

                                    BACKGROUND

       The Nassau Interim Finance Authority is a public benefit corporation created

by the New York State Legislature in June 2000 in response to the growing financial

crisis facing Nassau County.  The County, which was $2.7 billion in debt, had been

forced to allocate nearly one quarter of its spending to servicing that debt, and the

County’s debt was downgraded by rating agencies to one level above junk status. 

The Legislature passed the NIFA Act, creating NIFA as a public benefit corporation

to  oversee  the  county’s  finances.    N.Y.  Pub.  Auth.  Law  §  3650  et  seq.    The  Act

                                              4
provided that NIFA would be governed by a panel of directors, appointed by the

governor,  who  serve  four‐year  terms  without  compensation.    Id.  §  3653(1).    The

directors are assisted by a small professional staff.  

      The NIFA Act also provided $105 million in State taxpayer grants to Nassau

County through 2004 and allowed NIFA to issue bonds to refinance and restructure

the County’s debt.  Id. § 3656.  The NIFA Act also provided for different oversight

periods: the initial “interim finance period,” a subsequent “monitoring and review”

period,  and  a  third  “control  period”  that  could  be  triggered  upon  NIFA’s

determination that the county was likely to sustain an operating funds deficit of 1%

or more.  Id. §§ 3651(14), 3668‐69.  Once the County regained financial independence,

the “monitoring and review” period ended, and NIFA’s bonds were retired, the Act

contemplated that NIFA would dissolve.  Id. § 3652.

      During the interim finance period, NIFA had the responsibility of approving

the County’s budgets and financial plans.  Id. § 3667.  This period was meant to

conclude  in  2004,  though  it  was  extended  twice  by  the  state  legislature  and

ultimately ended in 2008.  At that point, NIFA began a period of monitoring and

oversight, during which it retained the power to review and audit County budgets,

but was no longer required to approve the County’s annual financial plans.  Id. §

3668.  If the County’s financial situation were to deteriorate, however, NIFA would

                                            5
be obligated to order a control period.  Id. § 3669.  During a control period, NIFA is

authorized  to  take  necessary  remedial  measures,  which  include  requiring  the

County to adopt a revised financial plan approved by NIFA, auditing the County

government, approving or disapproving proposed County borrowing, and ordering

a temporary wage freeze on County employees.  Id. 

       On January 26, 2011, NIFA imposed a control period.  After Nassau County

unsuccessfully  challenged  the  imposition  of  the  control  period  in  an  Article  78

proceeding, County of Nassau v. Nassau County Interim Finance Authority, 33 Misc. 3d

227 (N.Y. Sup. Ct. 2011), NIFA passed two resolutions freezing wages for all County

employees on March 24, 2011.  The wage freeze forced the County to breach the

terms of the collective bargaining agreements it had entered into with the various

County police unions.  On April 1, 2011, the police unions commenced this action

in federal court, alleging that the wage freeze violated the Contracts Clause, Article

I,  Section  10  of  the  Constitution.    They  later  amended  their  complaint  to  add  a

second claim that NIFA lacked the authority under state law to order a wage freeze

after the conclusion of the interim finance period. 

       After discovery on the Contracts Clause claim, the parties filed cross‐motions

for summary judgment.  The district court granted summary judgment to the police

unions, agreeing with their interpretation of the NIFA Act that NIFA’s authority to

                                             6
freeze wages was limited to the duration of the interim finance period.  The district

court did not discuss the issue of jurisdiction beyond the observation that “[f]ederal

jurisdiction is based upon Plaintiffs’ claim that the wage freeze violates the Contracts

Clause of Article I of the United States Constitution.”  Carver v. Nassau Cnty. Interim

Fin. Auth., 923 F. Supp. 2d 423, 424 (E.D.N.Y. 2013).  Nevertheless, the district court

did  not  reach  this  claim,  observing  that  the  statutory  question  was  “most

appropriate for summary disposition.”  Id. at 427.

                                   DISCUSSION

      The  district  courts  have  supplemental  jurisdiction  over  pendent  state  law

claims “that are so related to claims in the action within such original jurisdiction

that they form part of the same case or controversy under Article III of the United

States Constitution.”  28 U.S.C. § 1367(a).  Nevertheless, a district court “may decline

to exercise supplemental jurisdiction over a claim” under any of four circumstances:

“(1) the claim raises a novel or complex issue of State law, (2) the claim substantially

predominates over the claim or claims over which the district court has original

jurisdiction, (3) the district court has dismissed all claims over which it has original

jurisdiction, or (4) in exceptional circumstances, there are other compelling reasons

for declining jurisdiction.”  Id. § 1367(c).  We review a district court’s decision to

assert supplemental jurisdiction over a state law claim under an abuse‐of‐discretion

                                           7
standard.  See Shahriar v. Smith & Wollensky Rest. Grp., Inc., 659 F.3d 234, 243 (2d Cir.

2011).  

       This case concededly presents an unresolved question of state law and is also

one in which there are exceptional circumstances which provide compelling reasons

for declining jurisdiction.  Unlike a case involving a dispute between private parties,

this case involves the construction of a significant provision of an extraordinarily

consequential  legislative  scheme  to  rescue  Nassau  County  from  the  brink  of

bankruptcy, to monitor its financial condition, and to take steps necessary to prevent

a relapse.  In order to carry out this legislative scheme, the Legislature created NIFA,

which it denominated a “corporate governmental agency and instrumentality of the

state constituting a public benefit corporation.”  N.Y. Pub. Auth. Law § 3652(1).  The

Legislature found and declared:

       that the continued existence of such condition of fiscal difficulties is
       contrary to the public interest of the county and the state and seriously
       threatens to cause a decline in the general prosperity and economic
       welfare of the inhabitants of the county and the people of this state
       [and that] [t]he impairment of the credit of the county of Nassau may
       affect  the  ability  of  other  municipalities  in  the  state  to  issue  their
       obligations  at  normal  interest  rates.    Such  effect  is  a  matter  of  state
       concern. 
 
N.Y. Pub. Auth. Law, ch. 43‐A, art. 10‐D, T. 1 (McKinney 2002).  The legislative

history also indicates that the County had:



                                               8
       request[ed]  the  enactment  of  all  of  the  provisions  of  [the]  act  as
       necessary  and  in  the  public  interest  to  accomplish  the  objective  of
       improving market reception for the necessary sale of bonds and other
       obligations of the county by discouraging certain practices which have
       occurred  in  the  past  and  providing  direction  and  assistance  in
       budgetary and financial matters to restore the county to fiscal health,
       while  retaining  the  county’s  right  to  operate  independently  as  a
       municipal corporation of the state of New York.  

Id. 

       Moreover, the NIFA Act itself provides that “the creation of NIFA and the

carrying out of its purposes are in all respects for the benefit of the people of the

state of New York and are public purposes.  Accordingly, NIFA shall be regarded

as  performing  an  essential  governmental  function  in  the  exercise  of  the  powers

conferred  upon  it  by  this  title.”    N.Y.  Pub.  Auth.  Law  §  3661(1).    In  sum,

interpretation of the NIFA Act implicates an important element of NIFA’s oversight

responsibility and its ability to carry out its purposes – specifically, whether the

authority conferred on NIFA to control county spending by imposing a wage freeze

on county employees had expired after the conclusion of the interim finance period. 

       The parties debate whether the claim substantially predominates over the

Contracts Clause cause of action simply because it was decided first by the district

court.  We need not resolve this debate.  It is enough that the construction of the

provision of the NIFA Act at issue raises an unresolved issue  of  state  law – the



                                            9
interpretation of a poorly drawn statute – that should be resolved by the New York

state  courts  because  the  manner  in  which  the  statute  is  construed  implicates

significant state interests.  As we have previously observed, “[w]here a pendent state

claim turns on novel or unresolved questions of state law, especially where those

questions  concern  the  state’s  interest  in  the  administration  of  its  government,

principles  of  federalism  and  comity  may  dictate  that  these  questions  be  left  for

decision by the state courts.”  Seabrook v. Jacobson, 153 F.3d 70, 72 (2d Cir. 1998). 

Indeed,  in  analogous  circumstances,  we  stated  that,  while  federal  courts  should

where possible exercise jurisdiction, “[w]here a decision is to be made on the basis

of state law . . . the Supreme Court has long shown a strong preference that the

controlling  interpretation  of  the  relevant  statute  be  given  by  state,  rather  than

federal, courts.”  Allstate Ins. Co. v. Serio, 261 F.3d 143, 150 (2d Cir. 2001).  

       The Nassau County defendants argue that jurisdiction over this pendent state

law claim should be denied because of the special statutory procedure that New

York law – C.P.L.R. Article 78 – provides for adjudicating claims that a body or

officer has acted in a manner not authorized by state law.  NIFA argues only that the

special procedure is simply a factor to be taken into account in whether pendent

jurisdiction should be exercised.  Both arguments are predicated on the subsection

of  the  statute  that  limits  these  proceedings  to  “the  supreme  court  in  the  county

                                             10
specified” in C.P.L.R. § 506(b), C.P.L.R. § 7804(b), and a provision in the NIFA Act

providing  that  “[t]he  venue  of  every  action,  suit  or  special  proceeding  brought

against the authority shall be laid in the supreme court in the county of Nassau.” 

N.Y. Pub. Auth. Law § 3662(5) (emphasis added).  

      We need not decide, however, whether Article 78 can, on its own, deprive a

federal  court  of  jurisdiction  over  claims  brought  under  that  provision,  as  some

district court cases have held, see, e.g., Cartagena v. City of New York, 257 F. Supp. 2d

708, 710 (S.D.N.Y. 2003).  City of Chicago v. International College of Surgeons, 522 U.S.

156, 164–68 (1997), a case which goes unmentioned by the parties, would suggest

otherwise, as long as those claims would otherwise fall within the court’s pendent

jurisdiction.  See also Casale v. Met. Transp. Auth., No. 05‐cv‐4232, 2005 WL 3466405,

at *6 (S.D.N.Y. Dec. 19, 2005) (Mukasey, J.).  For present purposes, it is enough to

recognize that Article 78 reflects a state preference for a state mode of procedure that

“is designed to facilitate a summary disposition of the issues presented . . . and has

been described as a fast and cheap way to implement a right that is as plenary as an

action,  culminating  in  a  judgment,  but  is  brought  on  with  the  ease,  speed  and

inexpensiveness of a mere motion.”  Davidson v. Capuano, 792 F.2d 275, 280 (2d Cir.

1986) (internal quotation marks and citations omitted).  Whether or not Article 78

can itself deprive the district court of jurisdiction  over claims brought under its

                                           11
provisions, the state preference to try Article 78 claims in state court bears on our

assessment  of  whether  the  district  court  abused  its  discretion  in  deciding

nonetheless to exercise pendent jurisdiction here, where other factors, too, strongly

support  declining  that  jurisdiction.    We  hold  that  the  district  court  abused  its

discretion in exercising pendent jurisdiction. 

       On remand the district court should dismiss the state‐law claim, but retain

jurisdiction over plaintiffs’ federal constitutional claim.  If plaintiffs decide to pursue

their  state‐law  statutory‐construction  or  other  related  claims  in  state  court,  the

district court may decide, within its discretion, to stay the federal action until the

state‐court litigation has completed because the state courts’ resolution of the state

claim may obviate the need to resolve the federal constitutional question.  Railroad

Comm’n of Tex. v. Pullman Co., 312 U.S. 496 (1941); see also Reetz v. Bozanich, 397 U.S.

82, 87 (1970) (relying on the Pullman doctrine to hold that the “federal court should

have stayed its hand while the parties repaired to the state courts for a resolution of

their state constitutional questions” that could have obviated the need to answer the

federal constitutional claim); Freda v. Lavine, 494 F2d 107, 110 (2d Cir. 1974).

       In choosing to reverse the district court’s exercise of pendent jurisdiction, we

have passed over the argument that NIFA is entitled to sovereign immunity – an

argument that was raised for the first time on appeal.  Normally, in cases involving

                                            12
the  issue  of  Article  III  subject  matter  jurisdiction,  this  issue  would  have  to  be

addressed  first.    See  Steel  Co.  v.  Citizens  for  a  Better  Env’t,  523  U.S.  83,  94  (1998)

(striking down the “doctrine of hypothetical jurisdiction,” by which difficult subject

matter jurisdiction questions were bypassed to allow district courts to rule on the

merits  of  the  case  when  the  merits  were  more  easily  resolved).    Nevertheless,

whether the claim of sovereign immunity constitutes a true issue of subject matter

jurisdiction or is more appropriately viewed as an affirmative defense is an open

question in the Supreme Court and the Second Circuit.  Wisconsin Dep’t of Corr. v.

Schacht, 524 U.S. 381, 391 (1998) (leaving open the question of whether “Eleventh

Amendment immunity is a matter of subject‐matter jurisdiction”).  More recently,

we  held  that  the  burden  of  proof  in  a  case  involving  the  assertion  of  sovereign

immunity is on the party asserting it—a holding that we acknowledged is more

consistent  with  the  understanding  that  sovereign  immunity  was  an  affirmative

defense.  Woods v. Rondout Valley Cent. Sch. Dist. Bd. of Educ., 466 F.3d 232, 237‐39 (2d

Cir. 2007) (Raggi, J.).  

       We  need  not  resolve  this  issue  because,  even  if  sovereign  immunity  is  a

“matter of subject matter jurisdiction,” Steel Co. makes clear that we are not bound

to decide any particular jurisdictional question before any other.  523 U.S. at 100 n.3

(noting that it is permissible to decide a “discretionary jurisdictional question before

                                                 13
a nondiscretionary jurisdictional question”); see also Ruhrgas AG v. Marathon Oil Co.,

526  U.S.  574,  584  (1999)  (The  Court’s  opinion  in  Steel  Co.  “does  not  dictate  a

sequencing of jurisdictional issues.”).  We have exercised the discretion that Steel Co.

allows us to reach the issue of the exercise of supplemental jurisdiction rather than

applying a complicated six‐part test to an arguably close question.  

                                   CONCLUSION

       Under the circumstances of this case, the district judge should have declined

to reach the pendent state law claim, which required it to interpret, as a matter of

first impression, an important state legislative scheme to prevent the fiscal demise

of Nassau County.  Consequently, the judgment of the District Court granting the

plaintiffs’ motion for summary judgment on the pendent state law claim  is vacated

and the case is remanded with instructions to dismiss that claim. 

       VACATED and REMANDED.




                                            14